Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the Amendment filed on 7/9/2021.
Claims 1, 3-9, 11-17, 19, and 20 are pending in this Office Action.
Claims 1, 3, 9, 11, 17, and 19 have been amended.
	Claims 2, 10, and 18 have been cancelled.

Response to Arguments
3.	The previous nonstatutory double patenting rejections are withdrawn in response to approved Terminal Disclaimer dated 7/9/2021.
	35 U.S.C. §103
Applicant argues: “There is no disclosure or suggestion of the use of time buckets, let alone extending the end time of a bucket using a time delay value, as recited in the present claims.”  The Examiner respectfully disagrees.  
Veteikis discloses: 
[0002]: Organizations are increasingly reliant upon the performance, security, and availability of networked applications to achieve business goals. At the same time, the growing popularity of latency-sensitive, bandwidth-heavy applications is placing heavy demands on network infrastructures.
[0636]: statistical analysis of latency of data packet.

[0642]: “At the end of each interval, the standard deviation over the measured packets may be calculated.”
[0643]: counters represent latencies measured in standard deviation and measured in the previous measurement window. 
[0644]: “For each packet received, one of the counters is incremented based on the measured latency of that packet. At the end of each interval, the counts may be recorded (e.g., in a memory, database, or log) before the counters are reset. Also at the end of an interval, the boundaries between counters may be adjusted based on the new measured average and standard deviation.” 
[0645]: “the interval length may be adjusted to adjust the frequency of measurement. For example, a series of short intervals may be used initially to calibrate the ongoing measurement and a series of longer intervals may be used to measure performance over time. In another example, long intervals may be used most of the time to reduce the amount of data gathered with short intervals interspersed regularly or randomly to observe potentially anomalous behavior. In yet another example, the interval length may be adjusted based on an internal or external trigger.”  
The above paragraphs show the interrelation of received packet, latency, standard deviation, counter and interval.  Because the adjustable counter is affected by the standard deviation which is a result of the latency, the length of interval could affect 
Applicant’s arguments filed 7/9/2021 have been fully considered but they are not persuasive and the previous rejections are still maintained because the previous claims 2, 10, and 18 have been cancelled and incorporated into independent claims 1, 9, and 17 respectively.
Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	

5.	Claims 1, 3-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veteikis et al. (US 2013/0347103), hereinafter “Veteikis”, in view of Kakadia et al. (US 2015/0023170), hereinafter “Kakadia”.
	Regarding claim 1, Veteikis discloses a computer implemented method for processing a network flow with a device-circuit pair, comprising: 
obtaining, by a server, a probability distribution model associated with the device-circuit pair, the probability distribution model indicating, for different time differences of prior network flows through the device-circuit pair, corresponding numbers of (Fig.1 with associated text: network testing system 16- server.  Paragraphs [0636]-[0638], [0643], and [0649]-[0650]: statistic data of packets’ latencies are collected.  Standard deviation calculated based on latency, packets in an interval is a probability distribution model); 
determining, by the server, a duration of a time bucket according to the probability distribution model associated with the device-circuit pair (paragraphs [0638], [0644]-[0645], and [0651]: relation of time intervals/window/bucket with the collected packets’ data and standard deviation) including determining, by the server, a time delay value according to the probability distribution model; and extending, by the server, an end time of the time bucket according to the time delay value (paragraphs [0636] and [0640]- [0644]: the interrelation of received packet, latency, standard deviation, counter and interval.  Because the adjustable counter is affected by the standard deviation which is a result of the latency, the length of interval could affect the observation of potentially anomalous behavior and the interval could be adjusted based on an internal or external trigger, it is obvious to adjust the interval by extending or decreasing it based on latency to efficiently observe potentially anomalous behavior as taught by Veteikis (paragraphs [0002] and [0645]) ); 
[determining, by the server, whether to ignore the network flow according to the duration of the time bucket]; and 
detecting, by the server, a network anomaly associated with the device-circuit pair [according to the determination of whether to ignore the network flow] (paragraph [0645]:  observing anomalous behavior during the time intervals).
          Veteikis does not explicitly disclose determining whether to ignore the network flow according to the duration of the time bucket; and detecting, by the server, a network anomaly associated with the device-circuit pair according to the determination of whether to ignore the network flow.  However, determining whether to ignore data according to the duration of a time period is known in the art and Kakadia’s teaching is an example (paragraph [0035]: “A time bucket, as used herein, may refer to a period of time during which packet information may be collected, stored, and/or grouped.”  Paragraph [0036]: “network analytics device 250 may determine a period of time associated with collecting packet information in a particular time bucket, and may determine that the period of time has expired.  The length of the period of time may be determined based on a network condition, such as network latency, packet delay, packet loss rate, or the like, in some implementations.” Latency-time difference- affects the length of the time bucket. Fig. 6B and associated text: multiple buckets belong to a time series.)
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Veteikis’ teaching of using probability distribution model to determine a time period to collect data with Kakadia’s teaching of determining whether to ignore data according to the duration of a time period because the results would be predictable and resulted in including or excluding collected data based on the determined time period.
Regarding claim 3, Veteikis and Kakadia disclose the method of claim 2, wherein determining the time delay value according to the probability distribution model includes: determining, by the server, the time delay value as a function of a standard deviation value and a mean value of the probability distribution model (Veteikis, paragraphs [0638]-[0644]).
	Regarding claim 4, Veteikis and Kakadia disclose the method of claim 1, wherein determining whether to ignore the network flow according to the duration of the time bucket includes: determining, by the server, to ignore the network flow, in response (Kakadia, Fig. 4, blocks 430 and 440 and associated text, paragraphs [0035-37]: aggregating data when the period of time during which packet information is collected has expired.)
Regarding claim 5, Veteikis and Kakadia disclose the method of claim 4, wherein detecting the network anomaly associated with the device- circuit pair according to the determination of whether to ignore the network flow includes: detecting the network anomaly associated with the device-circuit pair without the network flow (This is obvious from Veteikis’ teaching of detecting anomalous behavior during the time intervals in claim 1 and Kakadia’s teaching of aggregating only data included in the predetermined time period from claims 1 and 4).
Regarding claim 6, Veteikis and Kakadia disclose the method of claim 1, wherein determining whether to ignore the network flow according to the duration of the time bucket includes: determining, by the server, to incorporate the network flow, in response to the network flow received by the server within the time bucket (Kakadia, Fig. 4, blocks 430 and 440 and associated text, paragraphs [0035-37]: aggregating data when the period of time during which packet information is collected has expired.)
Regarding claim 7, Veteikis and Kakadia disclose the method of claim 6, wherein detecting the network anomaly associated with the device- circuit pair according to the determination of whether to ignore the network flow includes: detecting the network anomaly associated with the device-circuit pair with the network flow (This is obvious from Veteikis’ teaching of detecting anomalous behavior during the time intervals in claim 1 and Kakadia’s teaching of aggregating only data included in the predetermined time period from claims 1 and 6).
Regarding claim 8, Veteikis and Kakadia disclose the method of claim 1, wherein each of the time differences is a difference between i) a start time or an end time of a corresponding prior network flow at one of the device-circuit pair and ii) a file stamp time of the corresponding prior network flow received by the server (Veteikis, paragraphs [0650]:  “the latency is calculated by subtracting the sent timestamp of the outbound network message from the receipt timestamp.”)
Claims 9 and 11-16 claim similar subject matters to claims 1 and 3-8 respectively; therefore, claims 9 and 11-16 are rejected at least for the same reasons as claims 1 and 3-8 respectively.
	Claims 17, 19 and 20 claim similar subject matters to claims 1, 3, and 4 respectively; therefore, claims 17, 19 and 20 are rejected at least for the same reasons as claims 1, 3, and 4 respectively.

Conclusion

6.	THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T. LE/
Examiner, Art Unit 2495
/JASON K GEE/           Primary Examiner, Art Unit 2495